Title: To John Adams from Samuel Smedley, 29 July 1789
From: Smedley, Samuel
To: Adams, John



Sir—
Fairfield 29th. July 1789

Could you Know the anxiety of my Mind on the Nomination of the Officer for Collector for this Port, I think an Apology to a Mind like yours would be needless, for troubling you with A repetition of my request—I have, as I before inform’d you, A powerful Competitor, Our Characters I have reason to believe stand nearly equal with the President, having on my side the Advantage of being more Acquainted with Navigation and all business relative to a Custom House, by being Concern’d in this Business both as Owner and Master of A Vessel from my youth, I am likewise a Native of the Town, and well Acquainted with all the Ports and Harbours in the State, beside A general Acquaintance with all the Mercantile Characters, and as to my Moral Character I think the President is in possession of Sufficient Testimony, so that it remains only for you to say something (if you have not Already) in my behalf to the President, to Secure me the place, it is in your power Sir to render the most Important Service to an Unfortunate Man. the Time must be near at Hand in which the Appointment must be made, and from your Known goodness and the Encouragement you was pleas’d to give me at our last Interview, I cannot but place the Utmost Confidence and hope of Success
I have the Honour to be Sir / with the Utmost respect and Esteem / your most Obt. humbl. Servt.
Sam Smedley